DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 13th, 2021 has been entered.
Claim 23 has been rejoined since the claim no longer reads on an unelected invention and/or species. 
 	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biedermann (U.S. Publication 2015/0257797).
           Biedermann discloses a device (see Figure 1) comprising a handle (4), a first member (1 and 2) extending through the handle (elements 1 and 2 clearly extend into/through the handle), and a second member (3) rigidly fixed to the handle (element 4 is rigidly fixed to element 3 with element 36). The handle includes a plurality of spaced apart lobes (see Figure 1) defining a gripping portion. The first member includes a first . 

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Biedermann (U.S. Publication 2015/0257797) in view of Trotter (U.S. Patent 1,874,657).
           Biedermann discloses the invention as claimed except for the first member further comprising a shoulder configured to contact and deform an exposed surface of a head of a fastener. Biedermann discloses a device including a first member defining a first element as discussed above, wherein the first element further includes a plurality of shoulders (see Figure 8) configured to be received within an exposed surface in a head of a fastener (see Figure 22). Trotter teaches a device comprising a first member (20), wherein the first member includes a shoulder (22) configured to contact and deform an exposed surface of a head of a fastener in order to prevent the fastener from loosening from the device. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Leibinger wherein the shoulders of the first element are dimensioned to contact and deform an exposed surface of a head of a fastener in view of Trotter in order to prevent a fastener from loosening from the device.
Allowable Subject Matter
Claims 17-20 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 1-11, 21, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant’s argument that claim 22 should be rejoined and examined on the merits is not persuasive. The drawings of the application provide two separate embodiments of the invention as discussed in the requirement for restriction mailed January 8th, 2020. The applicant elected Species A shown by Figures 1-9, which clearly shows the handle without knurling. As stated in paragraph 87 of the specification, the gripping portion is envisioned to having multiple embodiments, wherein one of those embodiments may include a knurled surface. This statement is directed to a separate subspecies of the elected embodiment that was not originally claimed or shown in the Figures. Therefore, claim 22 is still withdrawn but eligible for rejoinder if the claim depends from a generic allowable claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775